Citation Nr: 0905625	
Decision Date: 02/17/09    Archive Date: 02/24/09

DOCKET NO.  07-05 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Whether a declaration of forfeiture of eligibility for VA 
benefits under the provisions of 38 U.S.C.A. § 6103(a) (West 
2002) against the Veteran was proper.

2.  Waiver of recovery of indebtedness in the amount of 
$81,510.


REPRESENTATION

Appellant represented by:	Jose A. Gallo, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

According to the evidence on file, the Veteran had prewar 
service from September 1941 to December 1941; beleaguered 
status from December 1941 to April 1942; missing status on 
April 9, 1942; internment as a Prisoner of War (POW) from 
April to September 1942; no casualty status from September 
1942 to August 1945; and regular Philippine Army service from 
August 1945 to February 1946.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from actions of the Department of Veterans Affairs 
(VA) Regional Office in Manila, the Republic of the 
Philippines (RO).


FINDINGS OF FACT

1.  The Veteran knowingly provided fraudulent evidence, to 
include false statements, in connection with a claim for VA 
compensation benefits.

2.  The Veteran's act of fraud causes him to forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except laws relating to insurance benefits).


CONCLUSIONS OF LAW

1.  The criteria for forfeiture of the Veteran's rights, 
claims, and benefits under the laws administered by VA have 
been met beyond a reasonable doubt.  38 U.S.C.A. 
§ 6103 (West 2002); 38 C.F.R. §§ 3.901, 3.905 (2008).

2.  Waiver of recovery of indebtedness in the amount of 
$81,510 plus interest, is precluded because of fraud on the 
part of the Veteran.  38 U.S.C.A. §§ 3713, 5302 (West 2002); 
38 C.F.R. §§ 1.964, 1.965 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2008).  However, the 
forfeiture statute resides in Chapter 61 of Title 38 of the 
United States Code, and the regulations pertaining to 
forfeiture have their own notice and development provisions.  
See Barger v. Principi, 16 Vet. App. 132, 138 (1002) to the 
effect that the VCAA applies only to provisions under Chapter 
No. 51 of Title 38, United States Code.

Under 38 C.F.R. § 3.905(b), forfeiture of benefits under § 
3.901 or § 3.902 will not be declared until the person has 
been notified by the Regional Office or, in the Manila VA 
Regional Office, the Adjudication Officer, of the right to 
present a defense.  Such notice shall consist of a written 
statement sent to the person's latest address of record 
setting forth the following: (1) the specific charges against 
the person; (2) a detailed statement of the evidence 
supporting the charges, subject to regulatory limitations on 
disclosure of information; (3) citation and discussion of the 
applicable statutes; (4) the right to submit a statement or 
evidence within 60 days, either to rebut the charges, or to 
explain the person's position; (5) the right to a hearing 
within 60 days, with representation by counsel of the 
person's own choosing, and that no expenses incurred by a 
claimant, counsel, or witness will be paid by VA.

The Board finds that VA has complied with all of the above 
provisions.  In a July 2004 Proposed Administrative Decision, 
a July 2004 charge letter from VA, a Final Administrative 
Decision of August 2005, the June 2006 Forfeiture Decision 
from Compensation and Pension Service, and the June 2008 
Statement of the Case, the veteran was provided notice of the 
specific charges against him, a detailed statement of the 
evidence supporting the charges, and citations to and 
discussions of the applicable law.  Further, the July 2004 
charge letter from VA specifically notified the veteran of 
the right to submit a statement or evidence within 60 days 
(to either rebut the charges or explain his position), and of 
his right to a hearing within 60 days, with representation by 
counsel of his own choosing.  The July 2004 charge letter 
clearly pointed out that no expenses incurred by a claimant, 
counsel, or witness would be paid by VA.  Thus, the mandated 
duties have been met, and no additional assistance or 
notification is necessary.

Merits of the Claims 

Pursuant to applicable law and regulation, any person who 
knowingly makes or causes to be made or conspires, combines, 
aids, or assists in, agrees to, arranges for, or in any way 
procures the making or presentation of a false or fraudulent 
affidavit, declaration, certificate, statement, voucher, or 
paper, concerning any claim for benefits under any of the 
laws administered by the Secretary shall forfeit all rights, 
claims, and benefits under all laws administered by the 
Secretary (except laws relating to insurance benefits).  38 
U.S.C.A. § 6103(a) (West 2002); 38 C.F.R. 
§ 3.901(a) (2008).

"Fraud" is an act committed when a person knowingly makes or 
causes to be made or conspires, combines, aids, assists in, 
agrees to, arranges for, or in any way procures the making or 
presentation of a false or fraudulent affidavit, declaration, 
certificate, statement, voucher, or paper concerning any 
claim for benefits under any laws administered by the VA 
(except laws relating to insurance benefits).  38 C.F.R. § 
3.901(a) (2008).

A forfeiture action is an adversarial process initiated by 
VA.  That adversarial process requires the application of a 
"beyond a reasonable doubt standard" to declare a forfeiture.  
See Trilles v. West, 13 Vet. App. 314, 320-22, 326-27 (2000).  
Such a standard of proof is much higher than the typical 
claims adjudication standard.  The "beyond a reasonable doubt 
standard" is a higher standard of proof than the "clear and 
unmistakable evidence (obvious or manifest)" standard 
required to rebut the presumption of aggravation under 38 
C.F.R. § 3.306(b) or the "clear and convincing evidence" 
standard set forth at 38 C.F.R § 3.343(c) required to show 
actual employability in reducing a rating of 100 percent.  
Trilles, 13 Vet. App. at 327.

VA must determine whether the evidence establishes beyond a 
reasonable doubt that the veteran knowingly made, or caused 
to be made, false or fraudulent statements concerning a claim 
for benefits.  The determination of whether the veteran 
knowingly submitted false or fraudulent evidence to VA is a 
question of fact.  Macarubbo v. Gober, 10 Vet. App. 388 
(1997).

As a preliminary matter, the Board notes that forfeiture will 
not be declared until an individual has been notified by VA 
of the right to present a defense and notice of the specific 
charges, a detailed statement of the evidence supporting the 
charges, citation and discussion of the applicable statute, 
the right to submit a statement or evidence within 60 days 
either to rebut or explain, and the right to a hearing within 
60 days. 38 C.F.R § 3.905(b) (2008).  In this case, as noted 
above, the record indicates that VA followed all procedural 
notification requirements.

Pursuant to 38 U.S.C.A. § 5302(a) (West 2002), a claimant is 
allowed to seek a waiver of recovery of an overpayment of VA 
benefits.  The Secretary of VA is authorized to grant a 
waiver of recovery of indebtedness when collection of the 
debt would be against "equity and good conscience."  38 
U.S.C.A. § 5302(a) (West 2002); 38 C.F.R. §§ 1.962, 1.963(a) 
(2008).  Under the criteria set out in 38 U.S.C.A. § 5302(c) 
(West 2002), the law precludes a waiver of recovery of an 
overpayment or the collection of any indebtedness where any 
one of the following elements is found to exist: (1) fraud, 
(2) misrepresentation, or (3) bad faith.  38 U.S.C.A. § 
5302(c) (West 2002); 38 C.F.R. § 1.962(b) (2008).  

Turning to the facts in this case, in a joint affidavit 
signed in August 1999 by F.C., P.J., and A.O., it was stated 
that they personally observed that the Veteran had dysentery, 
beriberi, malaria with dyspnea, and swelling of the feet, 
legs, and ankle joint.  
A June 2000 rating decision granted service connection for 
ischemic heart disease as a residual of beriberi, with a 
rating of 60 percent, and granted a total disability rating 
based on individual unemployability, both of which were 
effective October 30, 1997.

The Veteran signed an affidavit in November 2000, along with 
F.C., in which the Veteran stated that while he was a POW of 
the Japanese Government at Camp O'Donnell, Capas, Tarlac, the 
Philippines, he was together with A.O. for no less than 60 
days in 1942 and saw that AO had disabilities that caused 
swelling of the feet, legs, and ankle joint.  This affidavit 
was the basis of a claim by AO to obtain VA compensation 
benefits.

According to an April 2002 Sworn Statement from F.C. for the 
VA Office of Inspector General, he was told in 1994 that 
attorney C could help him get money from VA; attorney C 
completed a form for FC and he signed it.  When FC received 
his check from VA, he gave attorney C 15,000 pesos.  

According to a July 2002 VA Field Examination Request, the 
Veteran was to be interviewed because attorney C helped 
prepare all of the claims of the above affiants.

Also on file is an August 2002 Deposition of the Veteran. It 
was noted at the beginning of the Deposition that the Veteran 
acknowledged that the forfeiture provisions of Section 
6103(a) of Title 38 of the United States Code and the perjury 
provisions of the Philippine Revised Penal Code had been 
fully explained to him and that he declared under oath that 
his testimony was given freely and voluntarily and was true 
and correct to the best of his personal knowledge and belief.  

The Veteran said in the Deposition that he never met AO while 
he was a POW but that he did see AO briefly at a train 
station while a POW.  The Veteran also said that he agreed to 
give attorney C more than half of his lump sum VA payment if 
his application for increased benefits was approved, that he 
signed the November 2000 affidavit on AO's physical condition 
at the POW Camp at the request of attorney C without reading 
the affidavit because attorney C said the purpose of the 
affidavit was to prove that the Veteran had briefly spotted 
AO during the Death March.  The veteran's daughter, E.M., 
swore in the Deposition that she translated and explained the 
deposition from the English language to the Filipino language 
to the best of her ability.

According to an August 2004 affidavit from EM, the Veteran 
had a diminished memory due to his advanced age even before 
the year 2000, which might be a side effect of the numerous 
medications that he was taking for his disabilities.  EM also 
said that, during the August 2002 Deposition, there were 
lapses in the Veteran's statements and that "he had uttered 
words, made stories and later on changed the facts which may 
have been inconsistent with his previous statements or 
narration of facts."  EM said the VA representative told her 
in August 2002 to have the Veteran sign the Deposition, which 
he did, without her knowing the veracity of the statements or 
the consequences thereof.  EM said that she had lately heard 
her father say on different occasions that he and AO were 
together at Camp O'Donnell.

February 2005 private physicians statements reveal that the 
Veteran was treated for cystitis; an upper respiratory tract 
infection; prostate cancer, in retention; obstructive 
uropathy; rule out bladder tumor and liver cancer.

The Veteran testified at a personal hearing at the RO in 
April 2005 that his answers at his Deposition in August 2002 
were incorrect due to his age and medical condition, that he 
did see AO at the POW camp, and that attorney C did not have 
him sign a statement that he did not read.

According to a May 2005 statement from R.A.A., M.D., the 
Veteran was being treated for coronary artery disease, acute 
infarcts, left frontal lobe and left cerebellum and age-
related cerebral volume loss.  

The Board is obligated to determine the credibility and 
probative value of all evidence, account for the evidence 
which it finds to be persuasive, and provide the reasons for 
its rejection of any material evidence favorable to the 
Veteran.  38 U.S.C.A. § 7104(d) (West 2002); Eddy v. Brown, 9 
Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 (1996); 
Gabrielson v. Brown, 7 Vet. App. 36 (1994); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  The Board has the 
authority to discount the weight and probity of evidence in 
light of its inherent characteristics and its relationship to 
other items of evidence.  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997); see also Hayes v. Brown, 5 Vet. App. 
68, 69-70 (1993).

Following a comprehensive review of the evidence, the Board 
finds that such evidence shows beyond a reasonable doubt that 
the veteran knowingly and actively made false or fraudulent 
statements concerning a claim for benefits under the laws 
administered by VA.  

In his August 2002 Deposition, the Veteran acknowledged that 
he was told about the forfeiture provisions of the United 
States Code and the perjury provisions of the Philippine 
Revised Penal Code, and he swore that he had only seen AO at 
the train station, that he had not seen him at the POW Camp, 
and that he had signed the November 2000 Affidavit for 
attorney C without knowing what was in it.  Although it was 
subsequently claimed by and on behalf of the veteran, 
including in an affidavit from the veteran's daughter, that 
he was confused during the Deposition because of his age and 
medical condition, there is no medical evidence around the 
time of the Deposition that the Veteran's ability to 
accurately answer questions was impaired.  Moreover, neither 
the Veteran nor his daughter indicated at the Deposition that 
his answers might not be accurate.

It is clear beyond a reasonable doubt, that the veteran 
knowingly made false or fraudulent statements in his November 
2000 Affidavit.  Such action subjects him to the provisions 
of 38 U.S.C.A. § 6103(a), which mandates a forfeiture of VA 
benefits under these circumstances.  Because forfeiture of 
all rights, claims, and benefits under the laws administered 
by VA (except insurance benefits) is the penalty mandated by 
law on the circumstances presented in this case, the 
forfeiture of the veteran's rights to VA benefits was proper.

Moreover, because of the above finding of forfeiture of VA 
benefits due to fraud, waiver of recovery of indebtedness in 
the amount of 81,520, plus interest, is precluded by statute 
and, therefore, must be denied by operation of law.  See 38 
U.S.C.A. § 5302(c) (West 2002); 38 C.F.R. § 1.962(b) (2008); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). (holding that, 
when the law in a case is dispositive, the claim must be 
denied based on a lack of entitlement under the law).


ORDER

The declaration of forfeiture of VA benefits against the 
Veteran under 38 U.S.C.A. § 6103(a) was proper, and the 
appeal challenging such forfeiture is denied.

Waiver of recovery of indebtedness in the amount of 81,520, 
plus interest, is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


